IN THE
TENTH COURT OF APPEALS
 










 
 

No. 10-06-00288-CV
 
In
re RANDALL PAUL LIVELY
 
 

Original Proceeding
 

MEMORANDUM  Opinion

 
The petition for writ of mandamus is
denied.[1]
 
 
 
                                                                                    BILL
VANCE
                                                                                    Justice
 
Before
Chief Justice Gray,
            Justice
Vance, and
            Justice
Reyna
Petition
denied
Opinion
delivered and filed October 11, 2006
[OT06]




    [1]           There
are a number of reasons for which this petition is properly denied, including
but not limited to those discussed in In re Texas Dep’t Fam. & Prot.
Servs., No. 04-1043, --- S.W.3d ---, 2006 WL 2708467
(Tex. Sept. 22, 2006).



 her request to withdraw her
notice of appeal is granted, and the appeal is dismissed.
                                                                                     PER CURIAM

Before Chief Justice Thomas,
      Justice Cummings, and
      Justice Vance
Dismissed
Opinion delivered and filed August 5, 1992
Do not publish